Citation Nr: 0824917	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1997 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

This appeal was previously before the Board in February 2007, 
when it was remanded for additional evidentiary and 
procedural development.  Such development having been 
completed, the appeal has been returned to the Board for 
further review.

FINDING OF FACT

The medical evidence of record does not show a nexus between 
the veteran's military service and his currently-shown 
psychiatric disorder.

CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While it does not appear that the veteran received a proper 
VCAA notice letter prior to the initial adjudication, the 
Board finds that in the instant case he has not been 
prejudiced by this defect.  The record reflects that VA has 
made reasonable efforts to notify the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for a psychiatric disorder.  
Specifically, the veteran was provided with a rating decision 
in September 2003, a statement of the case in June 2004, and 
a supplemental statement of the case in April 2008.  The 
veteran was informed of the law and regulations governing the 
assignment of increased ratings and effective dates in a 
March 2006 letter, and the criteria to establish service 
connection in a March 2007 letter.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim and identified the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Furthermore, the Board notes 
that throughout the appeal, the veteran has provided personal 
statements and medical evidence demonstrating his actual 
knowledge of what is necessary to substantiate his service 
connection claim.  Likewise, the veteran is represented by a 
Service Organization that is intimately familiar with his 
case and what is necessary to substantiate his claim on 
appeal. 

Therefore, the Board is confident that, under the 
circumstances, any notice deficiencies do not affect the 
essential fairness of the adjudication, and proceeding with 
the appeal at this juncture poses no risk of prejudice to the 
veteran.  No further action is required regarding the duty to 
notify.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board acknowledges that mental health 
records sought in the prior Remand have not been obtained.  
The record reflects that in March 2007, the RO requested 
these records from the National Personnel Records Center and 
received a negative response.  The record also reflects that 
the RO subsequently sent a letter to the veteran the same 
month requesting him to submit the sought after records.  No 
response was received from the veteran.  Thus, the Board 
finds that further attempts to obtain these records would be 
futile.  Furthermore, the veteran has been accorded a 
pertinent VA examination.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Analysis

Service medical records reveal that the veteran underwent a 
mental health evaluation in August 1999 due to multiple 
disciplinary infractions, suicidal gesture, and general 
problems adjusting in the unit.  The report of that 
evaluation indicates a diagnosis of adjustment disorder with 
depression and anxiety.  The report also reflects that the 
veteran demonstrated full alertness and orientation, as well 
as normal thought content at that time.  

Post-service medical records show that in January 2003 
private records, the veteran was given a diagnosis of 
paranoid schizophrenia, which appears to have been based on 
the veteran's reports of hallucinations and paranoia.  That 
diagnosis was also shown at private medical and VA 
examinations in August the same year.  The VA examination 
report includes a diagnosis of major depressive disorder.  
None of these records, however, indicated a link between the 
veteran's psychiatric disabilities and his military service.

In February 2007, the Board remanded the veteran's appeal for 
a VA examination, the purpose of which was to determine the 
nature, extent and etiology of any current psychiatric 
disorder.  Specifically, the examiner was asked to address 
whether any in-service medical findings or observations of 
the veteran's behavior represented the early manifestations 
of his current psychiatric disability.  

The resulting April 2008 VA examination report demonstrates 
review of the claims file, as well as a thorough assessment 
of the veteran's medical history and current psychiatric 
symptomatology.  The veteran demonstrated clean and neat 
grooming, orientation to person and place, and normal affect.  
He was observed to have a manipulative attitude.  The 
examiner noted that while the veteran reported auditory and 
visual hallucinations, his description of the hallucinations 
was not consistent with research on hallucinations; 
therefore, he did not meet the criteria for a psychotic 
disorder.  The diagnosis was "anxiety disorder not otherwise 
specified."    Regarding the relationship between the 
currently-shown anxiety disorder and the veteran's in-service 
behavior, the examiner opined that the current report of 
psychological problems is not associated with the reported 
adjustment difficulties in the military, and that it is less 
likely as not that the current anxiety had its onset during 
active duty.  This opinion was based on records that showed 
that the diagnosis of adjustment disorder in service was 
based on behavior such as poor motivation, failure to follow 
orders, and being drunk on duty, whereas the current anxiety 
disorder involves feeling uncomfortable in social settings 
and paranoia. 

In view of the findings of the April 2008 VA examination, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  While the Board acknowledges that the veteran 
demonstrated psychiatric symptoms in service, the record 
supports the 2008 examiner's determination that the diagnosis 
of adjustment disorder in service is not likely related to 
the currently-shown anxiety disorder, as the diagnosis of the 
adjustment disorder appears to have been based on entirely 
different symptomatology specific to difficulties adjusting 
to the military.  The fact that none of the post-service 
medical records reflect a diagnosis of an adjustment disorder 
further supports this determination.  

The Board acknowledges that in a June 2008 written brief, the 
veteran's representative again raised the issue of whether 
the in-service adjustment disorder was a precursor to 
schizophrenia and major depressive disorder.  In this regard, 
the Board notes that while the record reflects diagnoses of 
paranoid schizophrenia and major depressive disorder, the 
April 2008 VA examination did not find either of these 
conditions.  With respect to the schizophrenia specifically, 
it appears that the previous findings of that condition were 
based on the veteran's reports of hallucinations.  However, 
as previously observed, the April 2008 examiner noted that 
the veteran's descriptions of his hallucinations were 
atypical of research on hallucinations and, thus, determined 
that the veteran did not have a psychotic disorder.  
Likewise, while the veteran has reported that his 
hallucinations began during active duty, service records are 
entirely negative for complaints or treatment of 
hallucinations.  Accordingly, the veteran's reports do not 
credibly describe his psychiatric symptoms.  

In short, while the record reflects diagnoses of 
schizophrenia and major depressive disorder, the most recent 
medical evidence does not include a finding of those 
conditions.  The Board also notes that even if the diagnoses 
of schizophrenia and major depressive disorder were conceded, 
none of the medical evidence of record indicates a link 
between these conditions and the veteran's active duty or his 
in-service diagnosis of adjustment disorder.  

Given the veteran's inconsistencies regarding his psychiatric 
symptoms, as well as a medical opinion specifically rejecting 
a link between the currently-shown anxiety disorder and 
military service, the Board finds that the greater weight of 
the evidence is against the claim, and the appeal is denied.


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


